UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7451



MARION LEON BEA,

                                               Plaintiff - Appellant,

          versus


BETH   ARTHUR,   Sheriff,   Arlington      County
Detention Facility,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-802)


Submitted:   December 16, 2004            Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Leon Bea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marion   Leon   Bea   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.           See Bea v.

Arthur, No. CA-04-802 (E.D. Va. filed Aug. 23, 2004 & entered

Aug. 26, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -